         Case 1:19-cv-07463-PGG Document 56 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILLS CUMMIS & GROSS P.C.,

                           Plaintiff,
                                                                    ORDER
             - against -
                                                               19 Civ. 7463 (PGG)
BETTY DUSANGE-HAYER, ISHAN
HOLDINGS AND DEVELOPMENT
CORPORATION and ERWIN SINGH
BRAICH,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The hearing scheduled for June 30, 2020 is adjourned to July 2, 2020 at 11:00

a.m. The parties are directed to dial 888-363-4749 to participate, and to enter the access code

6212642. The press and public may obtain access to the telephone conference by dialing the

same number and using the same access code. The Court is holding multiple telephone

conferences on this date. The parties should call in at the scheduled time and wait on the line for

their case to be called. At that time, the Court will un-mute the parties’ lines. No later than June

29, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with the phone

numbers that the parties will be using to dial into the conference so that the Court knows which

numbers to un-mute. The email should include the case name and case number in the subject

line.
         Case 1:19-cv-07463-PGG Document 56 Filed 06/02/20 Page 2 of 2



               Defendants should contact the Court’s Pro Se Intake Unit at (212) 805-0175 if

they have questions or require assistance. Plaintiff will serve a copy of this Order on the

Defendants by email at erwinbraich@hotmail.com on or before June 3, 2020, and by overnight

mail on or before on June 5, 2020.

Dated: New York, New York
       April 28, 2020




                                                 2
